Citation Nr: 0831211	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  00-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for training pursued from September 
10, 1998 to December 2, 1998.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDINGS OF FACT

1.  From September 10, 1998 to December 2, 1998, the veteran 
took courses in pursuit of a Bachelor of Science degree in 
criminal science.

2.  The RO received the veteran's application for education 
benefits on December 3, 1999.


CONCLUSION OF LAW

The requirements for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for training 
pursued from September 10, 1998 to December 2, 1998, have not 
been met.  38 C.F.R. §§ 21.1029(b), 21.7131 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008)), prescribes VA's duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  

The Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts, is 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(indicating the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (providing that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation).  Therefore, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.  In this regard, the 
Board notes that the veteran responded that he had no 
evidence to submit other than his statements.  

From September 10, 1998 to May 5, 1999, the veteran took 
courses in pursuit of a Bachelor of Science degree in 
criminal science.  On December 3, 1999, the RO received the 
veteran's application for education benefits.  In a February 
2000 letter, the RO indicated that payment could not be 
allowed for training that occurred prior to December 3, 1998, 
or more than one year prior to the date of his December 3, 
1999 application. 

In the veteran's notice of disagreement and his substantive 
appeal, he contended that the application the RO received in 
December 1999 was the third application he submitted and that 
he had attempted to receive the claimed benefits since 
September 10, 1998.  He maintained that the RO did not 
properly process his application when initially submitted.   

Under VA regulations, specifically 38 C.F.R. § 21.7131 
(2007), when an eligible veteran enters into training the 
commencing date of his or her award of educational 
assistance, if the award is the first award of educational 
assistance for the program of education the veteran is 
pursuing, will be the latest of (i) the date of the 
educational institution's certification, (ii) one year before 
the date of claim, (iii) the effective date of the approval 
of the course, or (iv) one year before the date the VA 
receives approval notice for the course.  38 C.F.R. § 
21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b) (2007), the date of claim is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

The Board acknowledges the veteran's contentions set forth in 
his notice of disagreement and his substantive appeal, but 
the Board is bound by the regulations of VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).  There is 
no record of receipt of an application for education benefits 
earlier than December 3, 1999.  Therefore, entitlement to 
educational assistance for training the veteran pursued more 
than one year prior to the date of his December 3, 1999 
application is not warranted.


ORDER

Payment of educational assistance under Chapter 30, Title 38, 
United States Code, for training pursued from September 10, 
1998 to December 2, 1998, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


